PER CURIAM.
We affirm, without discussion, the trial court’s denial of Vidya Bhoolai’s (“Bhoo-lai”) motion to withdraw plea. Because Bhoolai failed to challenge her sentence below, we do not consider her claim(s) of sentencing error. See Jackson v. State, 983 So.2d 562 (Fla.2008) (sentencing errors must be presented by contemporaneous objection or through a rule 3.800 motion). Our affirmance is without prejudice to Bhoolai seeking relief below pursuant to Florida Rule of Criminal Procedure 3.800.
AFFIRMED.
PALMER, LAWSON and EVANDER, JJ., concur.